DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22nd, 2022 has been entered.
Response to Arguments
Applicant's arguments filed June 24th, 2022 have been fully considered but they are not persuasive. 
Applicant argues Shiraishi fails to disclose the amended claim limitation “wherein the at least a geared motor is configured to rotate the geared ring around a yaw axis with respect to the component to which the geared ring is connectable while the auxiliary connection element maintains the nacelle lifted from the tower, wherein the component is the tower or the nacelle.” This argument is not persuasive. First, the claim is directed to a device, not a method of operation. As such, the test for anticipation in this context is if the motor of Shiraishi is capable of rotating the geared ring around a yaw axis with respect to the component to which the geared ring is connectable while the auxiliary  connection element maintains the nacelle lifted from the tower. In this instance, Shiraishi discloses a motor that rotates the ring (motor 12) and in Figure 1 it can be observed in the nacelle. In Figure 3, while the nacelle is lifted above the tower (see clearance 20), the motor (unlabeled) is still observably in place within the nacelle structure, and therefore is capable of still rotating the geared ring of the bearing. Since the bearing ring (7b) is no longer connected to the tower, it is capable of rotating with respect to the component that the geared ring is connectable (which is the tower). Applicant has not provided any evidence or argument for why the geared ring is incapable of rotating via the motor, merely that the step of rotating the bearing ring with the geared crown is not disclosed. But the claim is directed to a product, and the ring of Shiraishi is capable of being rotated around the yaw axis with respect to the component to which the geared ring is connectable (since it is lifted off of the tower through the hydraulic jack).
Applicant argues that the combination of Shiraishi, Tobinaga, and Yoshida fails to teach the claimed invented method claims. Applicant argues:
1. The bearing of Tobinaga is utilized with respect to pitch and pitch wear zone is only 90 degrees, unlike a yaw zone on a nacelle of 360 degrees, therefore it’s not obvious
2. The lifting mechanism of Tobinaga is different from a lifting mechanism on a tower and requires the assistance of the rotor and gravity/weight of the blade. This requires rotating the blade so it hands downwards to allow separation, the spring jigs cannot be considered lifting means of claim 1, and the jack jigs are “separating means” and not “lifting means”.
3. Yoshida is a “preventive method” and therefore not combinable with the other references as it rotates both rings together rather than relative to one another.
These arguments are not considered persuasive. First, Applicant is not combining the references properly as stated in the rejection, and reading a literal version of the references in separation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant attacks Tobinaga separately, stating that it would not provide for a 360 yaw direction. However, this ignores the combination of references which shows Shiraishi with a lifting mechanism to separate the nacelle and the tower and a yaw bearing mechanism and therefore by default is already a 360 degree ring. Tobinaga provides evidence and teaching that it is obvious to rotate the geared ring around a rotatable axis while the rotatable connection between the nacelle and tower is disengaged and separated until the geared ring reaches a predetermined position with respect to the component to which the geared ring is connectable. This provides teaching that wind turbine components that are connectable through their bearings can be separated from one another, and that the bearing with the gear ring part can be rotated while the components are disengaged. Yoshida teaches that bearing connections at the blades and bearing connections at the tower/nacelle are analogous with one another. The teaching of Yoshida is providing evidence that the teachings of Tobinaga (which are applied to blades) can take those teachings and apply them to the nacelle/tower connection. None of the method steps in Yoshida are utilized in the combination at all, just to show the analogousness of the bearing connections. Lastly, Topinaga teaches that pitch bearings can still form a gear around the entire race, meaning the gearing exists 360 degrees (see Paragraph 10 of Topinaga). Therefore, taking the teachings of Tobinaga and applying them to the yaw bearing of Shiraishi would have been obvious. 
The distinction between a “separation mechanism” and a “lifting mechanism” are not germane to the provided combination. The Examiner did not include the “separation mechanism” of Tobinaga into the tower/nacelle of Shiraishi. The lifting mechanism of Shiraishi wouldn’t be affected at all, and the combination did not change the lifting mechanism. Tobinaga provides teaching, suggestion, and motivation for rotating the geared part of the bearing while components of a wind turbine that are connected at the bearing are separated from each other. The method steps of rotating the blade and using weight/gravity don’t apply when introduced into Shiraishi, and this was not the combination the rejection provided. Shiraishi shows that it is known to separate a tower and nacelle with a lifting mechanism, Tobinaga shows that it is known to separate a wind turbine blade from the hub and then rotate the geared part of the bearing while the hub/blade connection is disengaged, and Yoshida teaches that blade/hub bearing connections and tower/nacelle bearing connections are analogous to one another. Therefore, the combination of Shiraishi, Tobinaga, and Yoshida teaches the claimed method.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Shiraishi (US 8371030).
Shiraishi discloses a device to extend the life cycle of a wind turbine (Figures 3-4) comprising a yaw system, being the device placed between a nacelle and an upper part of a wind turbine tower wherein the yaw system comprises: a yaw bearing comprising: a geared ring which in turn comprises a first ring (7b) connected to a geared crown, and a second ring (7a); at least a geared motor (12) that is fixed to the nacelle (3) and which comprises at least a pinion which meshes with the geared ring (see Figure 4, geared ring is shown, and the motor 12 meshes with a pinion); and the device is wherein it comprises at least one auxiliary connection element (21) placed between the tower and the nacelle and said at least auxiliary connection element is configured to provide a separation (20) between the geared ring and a component to which the geared ring is connected, being said component the tower or the nacelle (Figure 4), wherein the first ring (7b) and the second ring (7a) are two movable rings which rotate one around the other and one of them is connected to the nacelle and the other is connected to the tower (connected to the tower via the break disk 11). Because the nacelle and tower are not connected, the geared ring is capable (configured) to rotate around a yaw axis. Shiraishi discloses a motor that rotates the ring (motor 12) and in Figure 1 it can be observed in the nacelle. In Figure 3, while the nacelle is lifted above the tower (see clearance 20), the motor (unlabeled) is still observably in place within the nacelle structure, and therefore is capable of still rotating the geared ring of the bearing. Since the nacelle is lifted from the tower and the motor is still included in the nacelle and able to mesh with the geared ring, the geared motor is considered “configured” to rotate the geared ring around the yaw axis while the nacelle is lifted from the tower.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 8371030) in view of Tobinaga (US 20120192391) and Yoshida (US 8459946).
Regarding claims 1 and 18;
Shiraishi discloses a method to extend the life cycle of a wind turbine comprising a tower (2), a nacelle comprising a nacelle frame (3), and a yaw bearing (7a, 7b) comprising at least a geared ring connected to a geared crown (7b) and a second ring (7a) for providing a rotatable connection between the nacelle and the tower around a yaw axis; the method being wherein it comprises the steps of: a) disengaging the rotatable connection between the nacelle and the tower (utilization of lifting device 21), b) lifting the nacelle from the tower by using lifting means (21), allowing the rotation of the geared ring with respect to the component to which the geared ring is connectable. The geared ring is able to rotate around the yaw axis while the tower and nacelle are disengaged. 
 Shiraishi fails to teach rotating the geared ring around the yaw axis while the rotatable connection between the nacelle and tower is disengaged and while the lifting means maintain the nacelle lifted from the tower, until the geared ring reaches a predetermined position with respect to the component to which the geared ring is connectable.
Tobinaga teaches a bearing connection (bearing 30) between two wind turbine elements (element 10 and 20) with a ring gear (34), and a lifting mechanism (120) that separates the two wind turbine elements. The lifting mechanism is connected to the bearing connection, and allows for separating the ring gear and the race from the other element and shifting the rotation around the axis with respect to the other element, it is possible to continue operation with no problem, so the ring gear can be used to the maximum limit of the life of the part. Tobinaga further teaches “As a result, a space is formed all the way around between the end section 11 of the blade 10 and the inner race 32, such that these members are completely separated. Moreover, relative rotation of the blade 10 with respect to the hub 20 is prevented by the jigs. In this state, the pitch driving device 40 causes the inner race 32 to rotate relative to the blade 10, making it possible to change the phase so that an undamaged portion of the ring gear 34 becomes the normal range.” Thereby, the two components (blade and hub) are disengaged from one another while the crowned ring of the bearing is rotated to a different phase. Yoshida teaches that it is known to utilize analogous bearing elements between a blade/hub connection (Figures 2-7) and nacelle/tower connection (Figure 11). Yoshida teaches a rotating yawing device (Figure 11) with a tower (4) and a nacelle (3) with respective motors (30, 31) attached thereto, and bearing connections between the nacelle and tower (bearings 25 and 26, with respective rings 25a, 25b and 26a, 26b). Yoshida further teaches “By relatively rotating the interposed section 25b, 26b, 27 with respect to the tower 4, while at the same time relatively rotating the nacelle 3 with respect to the interposed section 25b, 26b, 27 by the same amount in the opposite direction, it is possible to rotate just the interposed section 25b, 26b, 27 without changing the relative angle of the nacelle 3 with respect to the tower 4, or in other words, without changing the yaw angle of the nacelle 3” (Col. 12, Lines 22-29). Thus, Yoshida teaches that the bearing connection between blades/hub and nacelle/tower are analogous to one another, and the wear of the gearing teeth is a known problem to solve in the wind turbine art.
 Because Shiraishi discloses the utilization of a jack feature to lift the nacelle relative to the tower with the yaw bearing between, and because Tobinaga teaches to utilize a jack feature to lift/separate the blade from the hub at the bearing, and because Yoshida teaches that pitch bearing connections are analogous to the yaw bearing connections in wind turbines, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shiraishi such that rotating the geared ring around the yaw axis while the rotatable connection between the nacelle and tower is disengaged and while the lifting means maintains the nacelle lifted from the tower until the geared ring reaches a predetermined position with respect to the component to which the geared ring is connectable as taught by Tobinaga (as applied in blades) and Yoshida (bearing connections between blades/hubs and nacelles/towers are analogous) for the purposes of moving the an undamaged portion of the ring gear to the normally used range, it is possible to continue using the bearing race and ring gear, and thus the life of the members can be extended.
Regarding claim 2, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 1. Shiraishi as modified by Yoshida further teaches a step of determining at least a sector of the geared ring subjected to higher loads and wherein the predetermined position includes a position in which the sector subjected to higher loads is in a less loaded area (Yoshida teaches that the control unit 35 functions as a “gear engagement position control unit”, and utilizes an “offset amount” to determine the positioning). Because Yoshida is changing the position of the gearing and focused on the suppression of an uneven wear of the gear, positioning with respect to loads is taken into account in where the predetermined positioning is required, and alternating the drive unit used after every specified time interval or specified total drive amount which are related to the loads therein.
Regarding claim 3, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 1. Shiraishi further discloses the first ring comprises a geared crown (Figure 4, ring 7b includes an unlabeled geared crown), and a second ring (7a), and a connection between the first ring (7B) and the tower while a connection between the second ring (7a) and the nacelle (3, 3a) is maintained.
	Regarding claim 4, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 1. Shiraishi further discloses the step of lifting the nacelle from the tower is carried out by at least an auxiliary connection element (Shiraishi, 21) placed between the nacelle and the tower, wherein the at least auxiliary connection element includes a degree of freedom to allow vertical movements (clearance 20) of the nacelle with respect to the tower and prevents the nacelle from rotating around the yaw axis (Shiraishi, Figure 4).
	Regarding claim 5, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 3 above. Shiraishi further discloses the step of lifting the nacelle from the tower comprises leaving a gap (clearance 20) between the first ring and the component to which the first ring is connectable (Figure 4).
	Regarding claim 6, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 1 above. Shiraishi further discloses a step of lowering the nacelle by using the lifting means and connecting the nacelle to the tower through the yaw bearing (lifting means 21 raises and lowers the nacelle relative to the tower).
	Regarding claim 7, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 1 above. Shiraishi as modified by Tobinaga and Yoshida further teaches rotating the geared ring of the yaw bearing done by means of activating at least one gear motor of the yaw drive (see Figure 11 of Yoshida, the respective yaw bearing(s) are rotated by at least one gear motor 30 and 31; Tobinaga teaches the separation of the elements during the rotating of the gear motor).
	Regarding claim 8, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 7 above. Shiraishi as modified by Yoshida teaches the at least one gear motor is attached to the nacelle (Shiraishi, motor 12, and motor 31 of Yoshida).
Regarding claim 9;
Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 7 above. 
Shiraishi fails to teach the at least one gear motor is fixed to the tower.
Yoshida further teaches multiple gear motors (30, 31) utilized for the yaw system which connect to the tower (motor 30) and to the nacelle (motor 31). It is further known to one of ordinary skill in the art that the yaw motor may be attached to the nacelle or the tower, depending on the gear ring and bearing system, and modification thereof is a customary practice to change where the yaw motor is located.
It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine and method of Shiraishi such that the at least one gear motor is fixed to the tower as taught by Yoshida or as is well known to one of ordinary skill in the art as none but the expected result of attaching the motor in order to yaw the wind turbine and the nacelle is achieved. It is merely a reversal of parts to whether the motor is attached to the tower or attached to the nacelle, and achieves the same result of yawing the wind turbine. When the mere reversal of parts achieves the same result and is known to one of ordinary skill in the art, it has been held that such a reversal of parts is an obvious modification (See MPEP 2144.04, VI.)
	Regarding claims 10 and 15;
Shiraishi in view of Tobinaga and Yoshida teaches the method according to claim 4 above. Shiraishi further discloses the at least one auxiliary connection element is distributed along a perimeter of the tower flange and is located inside of the tower (Figure 3, located along inner perimeter of the tower). The at least one auxiliary connection element comprises a first section connected to a flange formed on the top end portion of the tower (pedestal 22 and tower top flange 2a).
Shiraishi fails to teach the second section connected to the yaw bearing.
Tobinaga teaches a bearing connection (bearing 30) between two wind turbine elements (element 10 and 20) with a ring gear (34), and a lifting mechanism (120) that separates the two wind turbine elements. The lifting mechanism is connected to the bearing connection, and allows for separating the ring gear and the race from the other element and shifting the rotation around the axis with respect to the other element, it is possible to continue operation with no problem, so the ring gear can be used to the maximum limit of the life of the part.
Because Shiraishi as modified by Tobinaga and Yoshida provides for a rotation of the ring gear until it reaches a predetermined position in the context of lifting the nacelle from the tower through a jack mechanism, and because Tobinaga similarly teaches a geared ring that is connected to a wind turbine part and is provided with a lifting mechanism to cause a separation from the wind turbine part from another wind turbine part, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lifting mechanism of Shiraishi such that it is connected to the yaw bearing as taught by Tobinaga for the purposes of continuing operation so the ring gear can be used to the maximum limit of the life of the part. The rearrangement and attachment from the nacelle to instead the yaw bearing results is a mere change in where the jack connects to the wind turbine in order to cause separation between the nacelle and the tower. Connecting it to the nacelle frame or the yaw bearing is an obvious modification in view of Tobinaga which shows that jack mechanisms can be connected to bearing rings within wind turbines.
Regarding claim 11, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 4 above. Shiraishi further discloses the at least auxiliary connection element (21) comprises a first section to be connected to a flange formed on the top end portion of the tower (pedestal 22 and tower top flange 2a) and a second section connected to the nacelle (Figure 4).
	Regarding claims 12-13, Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 4 above. Shiraishi further discloses wherein the wind turbine comprises a breaking system that in turn comprises a brake disc (11) and at least one brake caliper (13) the brake disc located between a flange formed on the top end portion of the tower and the yaw bearing (Figure 4), the breaking system comprises at least two brake calipers (13).
	Regarding claim 14,  Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 12 above. Shiraishi further discloses mounting the at least one auxiliary connection element (21), the auxiliary connection element comprises a first section connected to the flange formed on the top end portion of the tower and a second section connected to at least one brake caliper (connected to brake pedestals 14, which are attached to the yaw brake calipers 13).



	Regarding claim 19;
Shiraishi as modified by Tobinaga and Yoshida teaches the method according to claim 18 above.
Shiraishi as modified by Tobinaga and Yoshida fails to teach determining at least a sector of the geared ring subjected to higher loads and wherein the predetermined position includes a position in which the sector is subjected to higher loads is in a less loaded area.
Tobinaga further teaches that “…the gear is formed around the entire race, the portion that actually receives the load is limited. Consequently, even when part of the ring gear is damaged, by separating the ring gear and the race from the blade and shifting the pitch with respect to the blade, it is possible to continue operation with no problem, so the ring gear can be used to the maximum limit of the life of the part” (Paragraph 10).
It is therefore known that the life of the wind turbine ring gear of a bearing can be maximized if the areas subjected to the higher loads are moved to regions that are subjected to lower loads. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shiraishi by determining the sector subjected to higher loads and rotating the geared ring such that the higher loads area is in a less loaded area as taught by Tobinaga for the purposes of maximizing the lift of the ring gear of the bearing.






Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745